 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
AGREEMENT BY AND BETWEEN
Malvern Federal Savings Bank
Paoli, Pennsylvania
and
The Comptroller of the Currency




Malvern Federal Savings Bank, Paoli, Pennsylvania ("Bank") and the Comptroller
of the Currency of the United States of America ("Comptroller") wish to protect
the interests of the depositors, other customers, and shareholders of the Bank,
and, toward that end, wish the Bank to operate safely and soundly and in
accordance with all applicable laws, rules and regulations.
 
The Comptroller has found unsafe and unsound banking practices relating to
capital, management, and earnings, and violations of laws and regulations at the
Bank.
 
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors ("Board"), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
 
ARTICLE I
JURISDICTION
 
(1)           This Agreement shall be construed to be a "written agreement
entered into with the agency" within the meaning of 12 U.S.C. § 1818(b)(l).
 
(2)           This Agreement shall be construed to be a "written agreement
between such depository institution and such
agency" within the meaning of 12 U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
 
(3)           This Agreement shall be construed to be a "formal written
agreement" within the meaning of 12 C.F.R. § 163.555.  See 12 U.S.C. § 1831i.
 
(4)           This Agreement shall be construed to be a "written agreement"
within the meaning of 12 U.S.C. § 1818(u)(1)(A).

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
COMPLIANCE COMMITTEE
 
(1)           Within ten (I0) days of the date of this Agreement, the Board
shall appoint a Compliance Committee of at least three (3) directors, of which
at least two (2) shall not be employees, former employees, or controlling
shareholders of the Bank or any of its affiliates (as the term "affiliate" is
defined in 12 U.S.C. § 371c(b)(1)), or a family member of any such person. Upon
appointment, the names of the members of the Compliance Committee and, in the
event of a change of the membership, the name of any new member shall be
immediately submitted in writing to the Assistant Deputy Comptroller.  The
Compliance Committee shall be responsible for monitoring and coordinating the
Bank's adherence to the provisions of this Agreement.
 
(2)           The Compliance Committee shall meet at least monthly.
 
(3)           Within forty-five (45) days of the date of this Agreement and
thereafter within thirty (30) days of the end of each calendar quarter, or
within such other time period as required by the Assistant Deputy Comptroller in
writing, the Compliance Committee shall submit a written progress report to the
Board setting forth in detail:
 
   (a)      a description of the action needed to achieve full compliance with
each Article of this Agreement;
 
   (b)           actions taken to comply with each Article of this Agreement;
and
 
   (c)           the results and status of those actions.
 
(4)           The Board shall forward a copy of the Compliance Committee's
report, with any additional written comments by the Board, to the Assistant
Deputy Comptroller within fifteen (15) days of receiving such report.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
BOARD TO ENSURE COMPETENT  MANAGEMENT
 
(1)           Within ninety (90) days of the date of this Agreement, and on an
ongoing basis thereafter, the Board shall ensure that the Bank has competent
management in place on a permanent and full-time basis in all senior executive
officer positions, who shall be vested with sufficient executive authority to
fulfill the duties and responsibilities of the position, carry out the
Board's  policies, ensure compliance with this Agreement, applicable laws, rules
and regulations, and manage the day-to-day operations of the Bank in safe and
sound manner within the scope of that position's  responsibilities.
 
(2)           Within ninety (90) days of this Agreement, and annually
thereafter, or when required by the Assistant Deputy Comptroller in writing, the
Board shall review the capabilities of the Bank's senior executive officers to
perform present and anticipated duties, which considers the officers' past
actual performance, experience, and qualifications, compared to their position
descriptions, duties, and responsibilities.  Based on this review, the Board
shall determine whether management changes will be made, including the need for
additions to or deletions from current management.
 
(3)           If the Board determines that a senior executive officer will
continue in his or her position but that the officer's depth of skills needs
improvement, the Board shall within sixty (60) days of such determination
develop and implement a written program, with specific timeframes, to improve
the officer's  supervision and management of the Bank within the scope of that
position's responsibilities.  At a minimum, the written program shall include:
 
(a)   an education program designed to ensure that the officer has skills and
abilities necessary to supervise
       effectively;
 
(b)          a program to improve the effectiveness of the officer;
 
(c)          objectives by which the officer's  effectiveness will be measured;
and
 
(d)   a performance appraisal program for evaluating performance according to
the position's description and
              responsibilities and for measuring performance against the
Bank's goals and objectives.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
Upon completion, a copy of the written program shall be submitted to the
Assistant Deputy Comptroller.
 
(4)           If any senior executive officer (as defined in 12 C.F.R. §
163.555) position is vacant now or in the future, including if the Board
realigns an existing senior executive officer's responsibilities and a senior
executive officer position becomes vacant, the Board shall within sixty (60)
days of the date of this Agreement or the future vacancy, respectively, identify
and provide notice to the Assistant Deputy Comptroller, of a competent,
permanent, and full-time candidate for the position.  The Board shall comply
with the prior notice requirements of 12 U.S.C. § 1831i and 12 C.F.R. Part 163,
subpart H when selecting an individual to serve in any senior executive officer
position.  Pursuant to12 U.S.C. § 1831i, 12 C.F.R. Part 163, subpart H, the Bank
must receive a written notice of intent not to disapprove from the Assistant
Deputy Comptroller  before appointing an individual to a senior executive
officer position.
 
(5)           Within ten (10) days of appointing any individual to an executive
officer position (other than for a senior executive officer as defined in 12
C.F.R. § 163.555), the Board shall inform the Assistant Deputy Comptroller, in
writing, of the individual's identity and relevant business background and
experience.
 
(6)           Within sixty (60) days of receiving the Assistant Deputy
Comptroller's written non-disapproval of a proposed senior executive officer
referred to in paragraph 4 of this Article, the Board shall appoint the
individual to that position.  That new senior executive officer shall be vested
with sufficient authority to fulfill the duties and responsibilities of the
position, carry out the Board's policies, and, within the scope of that
position's responsibilities, ensure compliance with this Agreement, applicable
laws, rules and regulations, and the safe and sound operation of the Bank.
 
ARTICLE IV
STRATEGIC PLAN
 
(1)           Within ninety (90) days of the date of this Agreement, the Board
shall revise and forward to the Assistant Deputy Comptroller for his review,
pursuant to paragraph two (2) of this Article, the Bank's  written Strategic
Plan, covering at least a three-year period.  The Bank's revised written
Strategic Plan shall include a projection of major balance sheet and income
statement components.  The Strategic Plan shall establish objectives for the
Bank's overall risk profile, earnings performance, growth, balance
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
sheet mix, off-balance sheet activities, liability structure, capital and
liquidity adequacy, and tolerance for interest rate risk, together with
strategies to achieve those objectives and shall, at a minimum, include:
 
(a)        the strategic goals and objectives for the three-year period,
including key financial indicators and risk
      tolerances;
 
(b)        an assessment of the Bank's strengths, weaknesses, opportunities, and
threats that impact strategic goals and objectives;
 
 
(c)
an identification and prioritization of initiatives and opportunities, including
timeframes that take into account the requirements of this Agreement;

 
 
(d)
a description of the processes in place to ensure the Bank has sufficient and
adequate processes, personnel and control systems to effectively implement and
adhere to the Strategic Plan and this Agreement;

 
 
(e)
a description of a management employment and succession program to ensure the
Bank recruits, hires and retains competent and capable management to effectively
implement and adhere to the Strategic Plan and this Agreement;

 
 
(f)
a description of the Bank's  targeted market(s) and competitive facts in its
identified target market(s) and a description of control systems to mitigate
risks in the Bank's  market(s);

 
 
(g)
an assessment of the present and planned product lines (assets and liabilities)
and the identification of appropriate risk management systems to identify,
measure, monitor, and controls risks, including interest rate risk, within the
product lines;

 
 
(h)
a realistic and comprehensive  budget that corresponds to the Strategic Plan's
goals and objectives;

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(i)
a realistic and comprehensive  profit plan that corresponds to the Strategic
Plan's  goals and objectives, includes strategies to manage funding costs, and
is consistent with the Bank's  Liquidity Policy;

 
 
(j)
a realistic and comprehensive written contingency funding plan consistent with
regulatory guidance and the Bank's  risk profile;

 
 
(k)
proven Interest Rate Risk ("IRR") mitigation strategies and an IRR Model
validated in accordance with applicable regulatory guidance;

 
(l)           prudent Economic Value of Equity policy limits;
 
 
(m)
a description of the systems and metrics designed to monitor the Bank's progress
in meeting and thereafter adhering to the Strategic Plan's  goals and
objectives; and

 
 
(n)
assigned responsibilities and accountability for the strategic planning process,
including development, implementation, and adherence within the timeframes
consistent with the requirements of this Article.

 
(2)        Prior to adoption by the Board, a copy of the Strategic Plan, and any
amendments or revisions, shall be submitted to the Assistant Deputy Comptroller
for review and prior written determination of no supervisory objection.  The
Board shall review and revise the Strategic plan, including after expiration of
the three-year period referenced in paragraph (1) of this Article, at least
annually and more frequently if necessary or if required by the Assistant Deputy
Comptroller in writing.  At the next Board meeting following receipt of the
Assistant Deputy Comptroller's written determination of no supervisory
objection, the Board shall adopt and the Bank, subject to Board review and
ongoing monitoring, shall implement and thereafter ensure adherence to the
Strategic Plan and any amendments or revisions thereto.
 
(3)        The Bank may not initiate any action that deviates significantly from
the Strategic Plan, including any amendments or revisions thereto (that has
received a written supervisory no­-objection from the Assistant Deputy
Comptroller and that has been adopted by the Board), without a written
supervisory no-objection from the Assistant Deputy Comptroller.   The Board must
give the Assistant Deputy Comptroller at least thirty (30) days advance, written
notice of its intent to deviate significantly from the Strategic Plan, including
any amendments or revisions thereto, along with an assessment of the impact of
such changes on the Bank's condition, including profitability analysis and an
evaluation of the adequacy of the Bank's  organizational structure, staffing,
management information systems, internal controls, and written policies and
procedures to identify, measure, monitor, and control the risks associated with
the proposed significant deviation from the Strategic Plan.  For purposes of
this Article, changes that may constitute a significant deviation from the
Strategic Plan include, but are not limited to, a change in the
Bank's  marketing strategies, products and services, marketing partners,
underwriting practices and standards, credit administration, account management,
collection strategies or operations, fee structure or pricing, accounting
processes and practices, or funding strategy, any of which, alone or in
aggregate, may have a material impact on the Bank's operations or financial
performance, or any other changes in personnel, operations, or external factors
that may have a material impact on the Bank's operations or financial
performance.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(4)           At least quarterly, the Board shall prepare a written evaluation
of the Bank's performance against the Strategic Plan, including the budget and
profit plans, and Capital Plan required by Article V of this Agreement and shall
include a description of the actions the Board will require the Bank to take to
address any shortcomings, the Bank personnel responsible for implementing those
actions and the timeframes for implementation.  The Board shall document its
written evaluation in the Board meeting minutes.  Upon completion of its written
evaluation, the Board shall submit a copy to the Assistant Deputy Comptroller.
 
(5)           Until the Strategic Plan required under this Article has been
submitted by the Bank for the Assistant Deputy Comptroller's review, has
received a written determination of no supervisory objection from the Assistant
Deputy Comptroller, and is being implemented by the Bank, the Bank shall not
significantly deviate from the products, services, asset composition and size,
funding sources, structure, operations, policies, procedures, and markets of the
Bank that existed before this Agreement without first obtaining the Assistant
Deputy Comptroller's prior written determination of no supervisory objection to
such significant deviation.  Any request to the Assistant Deputy Comptroller for
prior written determination of no supervisory objection to a significant
deviation must be submitted to the Assistant Deputy Comptroller at least thirty
(30) days in advance of the significant deviation and shall include:
 
(a)           an assessment of the adequacy of the Bank's  management, staffing
levels, organizational structure,
            financial condition, capital adequacy, funding sources, management
information systems, internal
            controls, and written policies and procedures with respect to the
proposed significant deviation; and
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)   the Bank's  evaluation of its capability to  identify, measure, monitor,
and control the risks associated
        with the proposed significant deviation.
 
ARTICLE V
CAPITAL PLAN
 
(1)           Within ninety (90) days of the date of this Agreement, the Board
shall revise and forward to the Assistant Deputy Comptroller for his review,
pursuant to paragraph three (3) of this Article, the Bank's written Capital
Plan, consistent with the Strategic Plan pursuant to Article IV of this
Agreement, covering at least a three (3) year period.  The written Capital Plan
shall, at a minimum:
 
(a)         include specific plans for the maintenance of adequate capital;
 
(b)   determine the Bank's capital needs in relation to material risks and
strategic direction consistent with the
             Strategic Plan developed pursuant to Article IV of this Agreement;
 
(c)   identify and establish a strategy to maintain capital adequacy and
strengthen capital if necessary and
              establish a contingency or back-up capital plan commensurate with
the Bank's overall risk
              and complexity;
 
(d)          include detailed quarterly financial projections; and
 
(e)   include specific plans detailing how the Bank will comply with
restrictions or requirements set forth in
             this Agreement that will have an impact on the Bank's capital.
 
(2)           The Bank may declare or pay a dividend or make a capital
distribution only:
 
(a)        when the Bank is in compliance with its approved written Capital Plan
and would remain in compliance
         with its approved written Capital Plan immediately following the
declaration or payment of any dividend
         or the capital distribution;
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)   when the Bank is in compliance with 12 U.S.C. § 1467a(f) and 12 C.F.R.
Part 163, subpart E; and
 
(c)   following the prior written determination of no supervisory objection by
the Assistant Deputy
              Comptroller.
 
(3)           Prior to adoption by the Board, a copy of the Bank's written
Capital Plan shall be submitted to the Assistant Deputy Comptroller for prior
written determination of no supervisory objection.  The Board shall review and
update the Bank's written Capital Plan at least annually and more frequently if
necessary or if required by the Assistant Deputy Comptroller in writing.
Revisions to the Bank's written Capital Plan shall be submitted to the Assistant
Deputy Comptroller for a prior written determination of no supervisory
objection.  At the next Board meeting following receipt of the Assistant Deputy
Comptroller's written determination of no supervisory objection, the Board shall
adopt and the Bank (subject to Board review and ongoing monitoring) shall
immediately implement and thereafter ensure adherence to the written Capital
Plan and any amendments or revisions thereto.
 
ARTICLE VI
VIOLATIONS OF LAW
 
(1)           The Board shall require and the Bank shall immediately take all
necessary steps to correct each violation of law, rule or regulation cited in
the most recent Report of Examination ("ROE") and in any subsequent ROE.  The
quarterly progress reports required by Article 11 of this Agreement shall
include the date and manner in which each correction has been effected during
that reporting period.
 
(2)           Within sixty (60) days of the date of this Agreement and within
sixty (60) days of receipt of any subsequent ROE that cites violations of law,
rule, or regulation, the Board shall adopt and the Bank (subject to Board review
and ongoing monitoring) shall implement and thereafter ensure adherence to:
 
   (a)          specific procedures to prevent violations as cited in the ROE;
and
 
 
 
9

--------------------------------------------------------------------------------

 
 
(b)   general procedures addressing compliance management that incorporate
internal control systems
        and education of employees regarding laws, rules, and regulations
applicable to their areas of responsibility.
 
(3)           Upon adoption, a copy of these procedures shall be promptly
forwarded to the Assistant Deputy Comptroller.
 
ARTICLE VII
OTHER PROVISIONS
 
(1)           Although the Board has agreed that the Bank or the Board shall
submit certain programs, plans and reports to the Assistant Deputy Comptroller
for the review or prior written determination of no supervisory objection, the
Board has the ultimate responsibility for the proper and sound management of the
Bank.
 
(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities  placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Agreement shall in any way inhibit, estop,
bar or otherwise prevent the Comptroller from so doing.
 
(3)           In each instance in this Agreement in which the Board or a Board
committee is required to ensure adherence to and undertake to perform certain
obligations of the Bank, including the obligation to implement plans, policies
or other actions, it is intended to mean that the Board or Board committee
shall:
 
(a)   ensure that the Bank has sufficient processes, management, personnel, and
control systems to ensure
        implementation of and adhere to the program developed pursuant to this
Agreement, that Bank
        management and personnel have sufficient training and authority to
execute their duties and
        responsibilities  under this Agreement;
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
(b)   authorize and adopt such actions on behalf of the Bank as may be necessary
for the Bank to perform its
        obligations and undertakings under the terms of this Agreement;
 
(c)   require the timely reporting by Bank management of such actions directed
by the Board to be
        taken under the terms of this Agreement;
 
(d)   follow-up on any non-compliance with such actions in a timely and
appropriate manner; and
 
(e)   require corrective action be taken in a timely manner on any noncompliance
with such actions.
 
(4)           Each citation or referenced guidance included in this Agreement
includes any subsequent guidance that replaces, supersedes, amends, or revises
the cited law, regulation, or guidance.
 
(5)           The provisions of this Agreement shall be effective upon execution
by the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
 
(6)           Except as otherwise expressly provided herein, any time
limitations imposed by this Agreement shall begin to run from the effective date
of this Agreement.
 
(7)           If the Bank requires an extension of any timeframe within this
Agreement, the Board shall submit a written request to the Assistant Deputy
Comptroller asking for relief.  Any written request submitted pursuant to this
Article shall include a statement setting forth in detail the special facts and
circumstances that prevent the Bank from complying with a provision within a
timeframe specified in this Agreement and that require an extension of that
timeframe. All such written requests shall be accompanied by relevant supporting
documentation, and any other facts upon which the Bank relies.  The Assistant
Deputy Comptroller's written decision concerning a request for an extension of
any timeframe within this Agreement is final and not subject to further review.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(8)           This Agreement is intended to be, and shall be construed to be, a
supervisory "written agreement entered into with the agency" as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United
States.  Notwithstanding the absence of mutuality of obligation, or of
consideration, or of a contract, the Comptroller may enforce any of the
commitments or obligations herein undertaken by the Bank under his supervisory
powers, including 12 U.S.C. § 1818(b)(1),  and not as a matter of contract law.
The Bank expressly acknowledges that neither the Bank nor the Comptroller has
any intention to enter into a contract.  The Bank also expressly acknowledges
that no officer or employee of the Office of the Comptroller of the Currency has
statutory or other authority to bind the United States, the U.S. Treasury
Department, the Comptroller, or any other federal bank regulatory agency or
entity, or any officer or employee of any of those entities to a contract
affecting the Comptroller's exercise of his supervisory responsibilities.  The
terms of this Agreement, including this paragraph, are not subject to amendment
or modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.
 
(9)           All reports or plans that the Bank or Board has agreed to submit
to the Assistant Deputy Comptroller  pursuant to this Agreement shall be
forwarded, by overnight mail or via email, to the following:
 
Assistant Deputy Comptroller
Comptroller of the Currency
Philadelphia Field Office
1150 Northbrook Drive, Suite 303
Trevose, PA 19053
 
(10)           The Office of Thrift Supervision of the United States of America
("OTS") and the Bank entered into a Supervisory Agreement dated October 25, 2010
("Supervisory Agreement"). Pursuant to Title III of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Pub. L. 111-203, 124 Stat. 1376 (2010), all
functions of the OTS related to Federal savings associations were transferred to
the Office of the Comptroller of the Currency of the United States of
America1   This Agreement replaces the Supervisory Agreement in its entirety and
therefore, the Supervisory Agreement is hereby terminated.  Provided, however,
that the Bank and its institution-affiliated parties remain liable for any
breach of the Supervisory Agreement preceding its termination.
 
_______________________
1 See Dodd-Frank Act § 312(b), 12 U.S.C. § 5412
 
 
12

--------------------------------------------------------------------------------

 
 
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.
 
 

/s/Emmit C. Odom, Jr.   October 7, 2014
Emmit C. Odom, Jr.
Assistant Deputy Comptroller
 
Date

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.
 

/s/F. Claire Hughes   October 7, 2014
F. Claire Hughes
 
Date
      /s/John O'Grady   October 7, 2014
John O'Grady
 
Date
      /s/Ralph K. Packard    October 7, 2014
Ralph K. Packard
 
Date
      /s/Joseph E. Palmer   October 7, 2014
Joseph E. Palmer
 
Date
      /s/Stephen P. Scartozzi   October 7, 2014
Stephen P. Scartozzi
 
Date
      /s/George E. Steinmetz    October 7, 2014
George E. Steinmetz
 
Date
      /s/Anthony Charles Weagley    October 7, 2014
Anthony Charles Weagley
 
Date
      /s/Therese H. Woodman    October 7, 2014
Therese H. Woodman
 
Date
      /s/John B. Yerkes     October 7, 2014
John B. Yerkes
 
Date

 
 
 
 
14